Exhibit 10.1

 

THE MANITOWOC COMPANY, INC.

INCENTIVE STOCK OPTION AGREEMENT WITH VESTING PROVISIONS

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), dated the        day
of (date), is granted by THE MANITOWOC COMPANY, INC. (the “Company”) to       
(name) (the “Optionee”) pursuant to the Company’s 2003 Incentive Stock and
Awards Plan (the “Plan”).

 

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for its officers and other key employees,
consultants, or advisors to obtain or increase their stock ownership interest in
the Company so that they will have a greater incentive to work for and manage
the Company’s affairs in such a way that its shares may become more valuable;
and

 

WHEREAS, the Optionee is employed by the Company or one of its subsidiaries as
an officer or other key employee and has been selected by the Committee to
receive an option;

 

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Optionee, the Company and the Optionee hereby agree as follows:

 


1.             OPTION GRANT


 

Subject to the terms of this Agreement and the Plan, the Company grants to the
Optionee an option to purchase a total of (#      ) (number)shares of Common
Stock of the Company at a price of       (price) per share (100% of the Fair
Market Value of the shares on the date of grant).  This option is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

 


2.             TIME OF EXERCISE


 

Subject to the termination provisions of paragraph 3, the Optionee may purchase
(#      ) (25% of the number granted) of the option shares on or after       
(second anniversary of date of grant), may purchase an additional (#      ) (
25% of the number granted) of the option shares on or after        (third
anniversary of the date of grant), may purchase an additional (#      ) (25% of
the number granted ) of the option shares on or after        (fourth anniversary
of the date of grant), and may purchase an additional (#      ) (25% of the
number granted) of the option shares on or after        (fifth anniversary of
the date of grant), provided that the Optionee is an employee of the Company and
its subsidiaries on such date.  If the Optionee terminates employment from the
Company and its subsidiaries for any reason other than death, Disability, or
Retirement, only those option shares for which the right to purchase has accrued
as of the date of such termination may be purchased after such termination
(subject to the provisions of paragraph 3).  If the Optionee terminates
employment from the Company and its subsidiaries due to death, Disability, or
Retirement, then all of the Optionee’s option shares may be purchased after such
termination (subject to the provisions of paragraph 3).  The Committee, in its
sole discretion, may accelerate the right to purchase all or any portion of an

 

--------------------------------------------------------------------------------


 

Optionee’s option shares under such terms as the Committee deems appropriate
upon termination of employment for any reason other than for Cause.  If the
Optionee takes an unpaid leave of absence, then the Committee may defer the
dates on which the Optionee may first purchase the option shares to take into
account such leave of absence.

 


3.             TERMINATION OF OPTION


 

The Optionee may not exercise this option after, and this option will terminate
without notice to the Optionee on, the earlier of:

 


A.             SIX (6) MONTHS AFTER THE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT FROM THE COMPANY AND ITS SUBSIDIARIES FOR ANY REASON OTHER THAN FOR
CAUSE OR DUE TO DISABILITY, DEATH OR RETIREMENT; THE COMMITTEE MAY, IN ITS
DISCRETION, EXTEND THIS PERIOD AN ADDITIONAL (6) MONTHS; PROVIDED, HOWEVER, THAT
IF EXERCISE OCCURS AFTER THE DATE THAT IS THREE (3) MONTHS AFTER THE DATE OF THE
OPTIONEE’S TERMINATION OF EMPLOYMENT FROM THE COMPANY AND ITS SUBSIDIARIES, THIS
OPTION SHALL BE CONSIDERED A NON-QUALIFIED STOCK OPTION;


 


B.             THE DATE THE COMPANY OR ONE OF ITS SUBSIDIARIES TERMINATES
OPTIONEE’S EMPLOYMENT FOR CAUSE;


 


C.             TWELVE (12) MONTHS AFTER THE DATE OF THE OPTIONEE’S TERMINATION
OF EMPLOYMENT FROM THE COMPANY AND ITS SUBSIDIARIES BY REASON OF DEATH OR
DISABILITY;


 


D.             TEN (10) YEARS AFTER THE OPTIONEE TERMINATES EMPLOYMENT FROM THE
COMPANY AND ITS SUBSIDIARIES ON ACCOUNT OF RETIREMENT; PROVIDED, HOWEVER, THAT
IF EXERCISE OCCURS AFTER THE DATE THAT IS THREE (3) MONTHS AFTER THE DATE OF THE
OPTIONEE’S TERMINATION OF EMPLOYMENT FROM THE COMPANY AND ITS SUBSIDIARIES, THIS
OPTION SHALL BE CONSIDERED A NON-QUALIFIED STOCK OPTION; OR


 


E.             TEN (10) YEARS FROM THE DATE OF THIS AGREEMENT.


 

For purposes of this paragraph 3, termination shall occur at 11:59 P.M. (Central
Time) on the applicable date described above, except that if the Optionee is
terminated for Cause, termination shall occur immediately at the time of such
termination.

 


4.             EXERCISE PROCEDURES


 


A.             THE OPTIONEE MAY EXERCISE THIS OPTION IN WHOLE OR IN PART ONLY
WITH RESPECT TO ANY SHARES FOR WHICH THE RIGHT TO EXERCISE SHALL HAVE ACCRUED
PURSUANT TO PARAGRAPH 2 AND ONLY SO LONG AS PARAGRAPH 3 DOES NOT PROHIBIT SUCH
EXERCISE.


 


B.             THIS OPTION MAY BE EXERCISED BY DELIVERING A WRITTEN NOTICE OF
OPTION EXERCISE TO THE COMPANY’S HUMAN RESOURCES DEPARTMENT AT MANITOWOC,
WISCONSIN, ACCOMPANIED BY PAYMENT OF THE PURCHASE PRICE AND SUCH ADDITIONAL
AMOUNT (IF ANY) DETERMINED BY THE HUMAN RESOURCES DEPARTMENT AS NECESSARY TO
SATISFY THE COMPANY’S TAX WITHHOLDING OBLIGATIONS, AND SUCH OTHER DOCUMENTS OR
REPRESENTATIONS AS THE COMPANY MAY REASONABLY REQUEST TO COMPLY WITH SECURITIES,
TAX OR OTHER LAWS THEN APPLICABLE TO THE

 

2

--------------------------------------------------------------------------------


 


EXERCISE OF THE OPTION.  DELIVERY MAY BE MADE IN PERSON, BY
NATIONALLY-RECOGNIZED DELIVERY SERVICE THAT GUARANTEES OVERNIGHT DELIVERY, OR BY
FACSIMILE. A NOTICE OF OPTION EXERCISE THAT IS RECEIVED BY THE HUMAN RESOURCES
DEPARTMENT AFTER 11:59 P.M. (CENTRAL TIME) ON THE DATE OF TERMINATION (AS
PROVIDED IN PARAGRAPH 3) SHALL BE NULL AND VOID.


 


C.             NO OPTION SHARES SHALL BE ISSUED UNTIL FULL PAYMENT OF THE
PURCHASE PRICE THEREFOR HAS BEEN MADE.  THE OPTIONEE MAY PAY THE PURCHASE PRICE
IN ONE OR MORE OF THE FOLLOWING FORMS:


 


I.              A CHECK PAYABLE TO THE ORDER OF THE COMPANY FOR THE PURCHASE
PRICE OF THE SHARES BEING PURCHASED; OR


 


II.             DELIVERY OF SHARES OF COMMON STOCK (INCLUDING BY ATTESTATION)
THAT THE OPTIONEE HAS OWNED FOR AT LEAST SIX (6) MONTHS AND THAT HAVE A FAIR
MARKET VALUE (DETERMINED ON THE DATE OF DELIVERY) EQUAL TO THE PURCHASE PRICE OF
THE SHARES BEING PURCHASED; OR


 


III.            DELIVERY (INCLUDING BY FACSIMILE) TO THE HUMAN RESOURCES
DEPARTMENT OF THE COMPANY AT MANITOWOC, WISCONSIN, OF AN EXECUTED IRREVOCABLE
OPTION EXERCISE FORM TOGETHER WITH IRREVOCABLE INSTRUCTIONS, IN A FORM
ACCEPTABLE TO THE COMPANY, TO A BROKER-DEALER TO SELL OR MARGIN A SUFFICIENT
PORTION OF THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS OPTION AND
DELIVER THE SALE OR MARGIN LOAN PROCEEDS DIRECTLY TO THE COMPANY TO PAY FOR THE
EXERCISE PRICE.


 


D.             THE OPTIONEE MAY SATISFY ANY TAX WITHHOLDING OBLIGATION OF THE
COMPANY ARISING FROM THE EXERCISE OF THIS OPTION, IN WHOLE OR IN PART, BY PAYING
SUCH TAX OBLIGATION IN CASH OR BY CHECK MADE PAYABLE TO THE COMPANY, OR BY
ELECTING TO HAVE THE COMPANY WITHHOLD SHARES OF COMMON STOCK HAVING A FAIR
MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE AMOUNT REQUIRED TO BE
WITHHELD, SUBJECT TO SUCH RULES AS THE COMMITTEE MAY ADOPT.  IN ANY EVENT, THE
COMPANY RESERVES THE RIGHT TO WITHHOLD FROM ANY COMPENSATION OTHERWISE PAYABLE
TO THE OPTIONEE SUCH AMOUNT AS THE COMPANY DETERMINES IS NECESSARY TO SATISFY
THE COMPANY’S TAX WITHHOLDING OBLIGATIONS ARISING FROM THE EXERCISE OF THIS
OPTION.


 


5.             DEFINITIONS


 


A.             “CAUSE” MEANS TERMINATION OF EMPLOYMENT AS A RESULT OF (I) THE
FAILURE OF THE OPTIONEE TO PERFORM OR OBSERVE ANY OF THE MATERIAL TERMS OR
PROVISIONS OF ANY WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE OPTIONEE AND THE
COMPANY OR ITS SUBSIDIARIES OR, IF NO WRITTEN AGREEMENT EXISTS, THE GROSS
DERELICTION OF THE OPTIONEE’S DUTIES WITH RESPECT TO THE COMPANY; (II) THE
FAILURE OF THE OPTIONEE TO COMPLY FULLY WITH THE LAWFUL DIRECTIVES OF THE BOARD
OF DIRECTORS OF THE COMPANY OR ITS SUBSIDIARIES, AS APPLICABLE, OR THE OFFICERS
OR SUPERVISORY EMPLOYEES TO WHOM THE OPTIONEE IS REPORTING; (III) THE OPTIONEE’S
DISHONESTY, MISCONDUCT, MISAPPROPRIATION OF FUNDS, OR DISLOYALTY OR
DISPARAGEMENT OF THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ITS MANAGEMENT OR
EMPLOYEES; (IV) OR (V) OTHER PROPER CAUSE DETERMINED IN GOOD FAITH BY THE
COMMITTEE.  NOTWITHSTANDING THE FOREGOING, IF THE OPTIONEE IS SUBJECT TO A
WRITTEN AGREEMENT WITH THE COMPANY OR ITS SUBSIDIARIES THAT

 

3

--------------------------------------------------------------------------------


 


CONTAINS A DEFINITION OF “CAUSE” THAT IS DIFFERENT THAN THE DEFINITION PROVIDED
HEREIN, THE DEFINITION OF “CAUSE” IN SUCH OTHER AGREEMENT SHALL APPLY IN LIEU OF
THE DEFINITION PROVIDED HEREIN.


 


B.             “DISABILITY” MEANS PERMANENTLY AND TOTALLY DISABLED WITHIN THE
MEANING OF SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


C.             “RETIREMENT” MEANS TERMINATION OF EMPLOYMENT FROM THE COMPANY AND
ITS SUBSIDIARIES ON OR AFTER REACHING THE EARLIER OF AGE SIXTY (60) OR THE FIRST
OF THE MONTH FOLLOWING THE DATE ON WHICH THE PARTICIPANT’S ATTAINED AGE PLUS
YEARS OF SERVICE WITH THE COMPANY AND ITS SUBSIDIARIES EQUAL EIGHTY (80).


 


6.             OPTIONS AS COLLATERAL


 

The Optionee may not assign or mortgage this option, or pledge this option as
any type of security or collateral.  Any attempted assignment, mortgage or
pledge of this option in violation of this paragraph 6 will be null and void and
have no legal effect.

 


7.             TRANSFERABILITY; DEATH


 


A.             EXCEPT AS PROVIDED IN PARAGRAPH 7(C), THE OPTIONEE MAY NOT
TRANSFER THIS OPTION OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION
AND ONLY THE OPTIONEE MAY EXERCISE THIS OPTION DURING HIS OR HER LIFETIME. 
HOWEVER, IF THE COMMITTEE DETERMINES THAT THE OPTIONEE IS UNABLE TO EXERCISE
THIS OPTION AS A RESULT OF INCAPACITY OR DISABILITY, THEN THE COMMITTEE MAY
PERMIT THE OPTIONEE’S GUARDIAN OR AN INDIVIDUAL WHO HAS OBTAINED AN APPROPRIATE
POWER OF ATTORNEY TO EXERCISE THIS OPTION ON BEHALF OF THE OPTIONEE.  IN SUCH AN
EVENT, NEITHER THE COMMITTEE NOR THE COMPANY WILL BE LIABLE FOR ANY LOSSES
RESULTING FROM SUCH EXERCISE OR FROM THE DISPOSITION OF SHARES ACQUIRED UPON
SUCH EXERCISE.


 


B.             IF THE OPTIONEE DIES WHILE THIS OPTION IS OUTSTANDING, THEN THE
OPTIONEE’S ESTATE OR THE PERSON TO WHOM THIS OPTION PASSES BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION MAY EXERCISE THIS OPTION IN THE MANNER DESCRIBED IN
PARAGRAPH 4, BUT ONLY WITHIN THE PERIOD DESCRIBED IN PARAGRAPH 3.


 


C.             FOLLOWING ANY TRANSFER (WHETHER VOLUNTARILY OR PURSUANT TO WILL
OR THE LAW OF DESCENT AND DISTRIBUTION) UNDER THIS PARAGRAPH 7, THIS OPTION
SHALL CONTINUE TO BE SUBJECT TO THE SAME TERMS AND CONDITIONS AS WERE APPLICABLE
IMMEDIATELY PRIOR TO SUCH TRANSFER, PROVIDED THAT FOR PURPOSES OF THIS
AGREEMENT, THE TERM “OPTIONEE” AS USED IN PARAGRAPHS 6, 8, 9, 10, 11 AND 12
SHALL BE DEEMED TO REFER TO THE TRANSFEREE. THE COMPANY DISCLAIMS ANY OBLIGATION
TO PROVIDE NOTICE TO ANY PERSON WHO HAS THE RIGHT TO EXERCISE THIS OPTION OF
CIRCUMSTANCES TRIGGERING TERMINATION OF THIS OPTION.


 


8.             REGISTRATION; TRANSFER RESTRICTIONS


 

If the Company is advised by its counsel that shares deliverable upon exercise
of this option are required to be registered under the Securities Act of 1933
(“Act”) or any applicable state or foreign securities laws, or that delivery of
the shares must be accompanied or

 

4

--------------------------------------------------------------------------------


 

preceded by a prospectus meeting the requirements of that Act or such state or
foreign securities laws, then the Company will use its best efforts to effect
the registration or provide the prospectus within a reasonable time following
the Company’s receipt of written notice of option exercise relating to this
option, but delivery of shares by the Company may be deferred until the
registration is effected or the prospectus is available.  The Optionee shall
have no interest in shares covered by this option until certificates for the
shares are issued.  Upon and after such issuance, the Shares may not be sold or
offered for sale except pursuant to an effective registration statement under
the Act or in a transaction, which in the opinion of counsel for the Company, is
exempt from the registration provisions of the Act.

 


9.             ADJUSTMENTS AND CHANGE OF CONTROL


 

The number and type of shares subject to this option and the option price may be
adjusted, or this option may be assumed, cancelled or otherwise changed, in the
event of certain transactions, as provided in Section 11 of the Plan.  Upon a
change of control, as defined in the Plan, the Optionee shall have the rights
specified in Section 11 of the Plan.

 


10.           AMENDMENT OR MODIFICATION


 

Except as provided in paragraph 9, no term or provision of this Agreement may be
modified or amended except as provided in Section 9 of the Plan.

 


11.           LIMITED INTEREST


 


A.             THE OPTIONEE SHALL HAVE NO RIGHTS AS A SHAREHOLDER AS A RESULT OF
THE GRANT OF THE OPTION UNTIL THIS OPTION IS EXERCISED, THE EXERCISE PRICE AND
APPLICABLE WITHHOLDING TAXES ARE PAID, AND THE SHARES ARE ISSUED THEREUNDER.


 


B.             THE GRANT OF THIS OPTION SHALL NOT CONFER ON THE OPTIONEE ANY
RIGHT TO CONTINUE AS AN EMPLOYEE, NOR INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY TO TERMINATE THE OPTIONEE AT ANY TIME.


 


C.             THE GRANT OF THIS OPTION SHALL NOT AFFECT IN ANY WAY THE RIGHT OR
POWER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO MAKE OR AUTHORIZE ANY OR ALL
ADJUSTMENTS, RECAPITALIZATIONS, REORGANIZATIONS, OR OTHER CHANGES IN THE
COMPANY’S OR ANY SUBSIDIARY’S CAPITAL STRUCTURE OR ITS BUSINESS, OR ANY MERGER,
CONSOLIDATION OR BUSINESS COMBINATION OF THE COMPANY OR ANY SUBSIDIARY, OR ANY
ISSUANCE OR MODIFICATION OF ANY TERM, CONDITION, OR COVENANT OF ANY BOND,
DEBENTURE, DEBT, PREFERRED STOCK OR OTHER INSTRUMENT AHEAD OF OR AFFECTING THE
COMMON STOCK OR THE RIGHTS OF THE HOLDERS OF COMMON STOCK, OR THE DISSOLUTION OR
LIQUIDATION OF THE COMPANY OR ANY SUBSIDIARY, OR ANY SALE OR TRANSFER OF ALL OR
ANY PART OF ITS ASSETS OR BUSINESS OR ANY OTHER COMPANY OR SUBSIDIARY ACT OR
PROCEEDING, WHETHER OF A SIMILAR CHARACTER OR OTHERWISE.


 


12.           LIMITATIONS ON INCENTIVE STOCK OPTIONS


 

To the extent that the aggregate Fair Market Value of the Common Stock subject
to this option, plus any shares of Common Stock subject to incentive stock
options previously granted to the Optionee by the Company or any subsidiary,
that are exercisable for the first time

 

5

--------------------------------------------------------------------------------


 

by the Optionee during a single calendar year exceeds one hundred thousand
dollars ($100,000), this option shall be considered to be a non-qualified stock
option to the extent of any excess.

 


13.           GOVERNING LAW


 

This Agreement shall be governed by the internal laws of the state of Wisconsin
as to all matters, including but not limited to matters of validity,
construction, effect, performance and remedies.  Any legal action or proceeding
with respect to the Plan or this option may only be brought and determined in a
court sitting in the County of Manitowoc, or the Federal District Court for the
Eastern District of Wisconsin sitting in the County of Milwaukee, in the State
of Wisconsin.  The Company may require that the action or proceeding be
determined in a bench trial.

 

ALL PARTIES ACKNOWLEDGE THAT THIS OPTION IS GRANTED UNDER AND PURSUANT TO THE
PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND UNDERTAKINGS OF
BOTH THE COMPANY AND THE OPTIONEE.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS
OF THE PLAN SHALL CONTROL.  ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS
OPTION SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE PLAN.

 


14.           SEVERABILITY


 

If any provision of this Agreement is or becomes or is deemed to be invalid,
illegal or unenforceable, or would disqualify this option under any law the
Committee deems applicable, then such provision will be construed or deemed
amended to conform to the applicable law, or if the Committee determines that
the provision cannot be construed or deemed amended without materially altering
the intent of this Agreement, then the provision will be stricken and the
remainder of this Agreement will remain in full force and effect.

 


15.           COUNTERPARTS


 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Optionee has executed this Agreement, all as of
the day and date first above written.

 

 

THE MANITOWOC COMPANY, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

[Optionee]

 

 

 

 

 

 

Social Security Number

 

7

--------------------------------------------------------------------------------